DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuzbari et al, US Pub. 2019/0302231.
Kuzbari et al disclose a tracking system comprising: a plurality of RF transceivers 60 located around the niche environment so as to saturate the niche environment with radio frequencies capable of ringing RFID tags 40 brought within the niche environment; an on-site controller capable of initially mapping a pattern provided by all of the plurality of RF transceivers in the niche environment (the reader 20 includes a micro-controller and control unit 70); a testing tag suitable to be moved through the mapped pattern, wherein the on-site controller tracks the ringing of the testing tag as it moves through the mapped pattern (tags are deployed throughout during testing and/or calibration); and an electronic tuner communicatively associated with the on-site controller, the electronic tuner being capable of tuning for the plurality of RF transceivers such that the RF transceivers indicate to the on-site controller a receipt of the ringing from the testing tag at all predetermined points in the mapped the system  is able to create a reference pattern, a tuner means is included in order to report the measurement of the tags signals and/or their location). (See Fig. 1, par. 0122-0129, 0141+).
Regarding claim 2, wherein the tuning comprises machine learning (see par. 0126).
Regarding claim 3, wherein the machine learning comprises pattern recognitions (par. 0126).
Regarding claim 4, wherein the tuning at least partially comprises manual user entries to an interface (see par. 0301-0302).
Regarding claim 5, wherein the predetermined points include at least walking paths (see par. 0301).
Regarding claim 6, wherein each RF transceiver comprises an antenna (see Fig. 3).
Regarding claim 7, wherein the tuning comprises a tuning of the on-site controller (the reader 20 includes a micro-controller and control unit 70). (See fig. 1).
Regarding claim 8, wherein the tuning comprises a signal modification to at least one of the RF transceivers (input/output unit 130 is provided for inputting setup data, par. 0144).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Homes et al, US Pub. 2018/0374582, disclose an integrated health data capture and analysis system. Robinette et al, US Pub. 2014/0240088, disclose an apparatus and a method for locating, tracking, controlling, and targeting tagged objects using active RFID technology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876